Name: Commission Regulation (EC) No 1085/98 of 27 May 1998 on the supply of rice as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  Asia and Oceania;  economic policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European CommunitiesL 155/14 29. 5. 98 COMMISSION REGULATION (EC) No 1085/98 of 27 May 1998 on the supply of rice as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Articles 8(b) and 13(5) thereof, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage- ment and special operations in support of food security (3), and in particular Article 24(1)(b) thereof, Whereas Regulation (EC) No 1292/96 lays down the list of countries and organisations eligible for Community aid and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo- cated cereals to certain beneficiaries; Whereas it is necessary to make these supplies in ac- cordance with the rules laid down by Commission Regu- lation (EC) No 2519/97 of 16 December 1997 laying down general rules for the mobilisation of products to be supplied under Council Regulation (EC) No 1292/96 as Community food aid (4); whereas it is necessary to specify the time limits and conditions of supply to determine the resultant costs; Whereas Commission Regulation (EEC) No 2351/91 (5) lays down the detailed rules applicable on the purchase of rice held by public agencies for the supply of food aid; Whereas, in view of the availability of rice in the Community and the existence of sufficient stocks, such produce should be used to supply, under certain condi- tions, food aid to North Korea; whereas, also, to ensure the supply for the available appropriations for this opera- tion, provision should be made to derogate from Article 5(1) of Regulation (EEC) No 2351/91, which fixes the purchase price to be paid by the tenderer; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Cereals shall be mobilised in the Community, as Community food aid for supply to the recipient listed in Annex I, in accordance with Regulation (EC) No 2519/97 and under the conditions set out in the Annexes. The tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 By way of derogation from Article 5(1) of Regulation (EEC) No 2351/91, the purchase price to be paid for the rice held by the Greek and Spanish agencies for the supply of Community food aid to North Korea shall be ECU 75/tonne. Article 3 This Regulation shall enter into force on the day follow- ing its publication in the Official Journal of the Euro- pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 166, 5. 7. 1996, p. 1. (4) OJ L 346, 17. 12. 1997, p. 23. (5) OJ L 214, 2. 8. 1991, p. 51. ¬ ¬EN Official Journal of the European Communities L 155/1529. 5. 98 ANNEX I LOTS A, B, C and D 1. Action Nos: 8/98 (A); 9/98 (B); 10/98 (C); 11/98 (D) 2. Beneficiary (2): North Korea 3. Beneficiarys representative: Flood Damage Rehabilitation Committee, PO Box No 44, Pyongyang, Democratic Peoples Republic of Korea. Contact: Ri Si Hong, Director, (Tel.: (850 2) 382 70 00, fax: 381 46 60, telex: 5350KP/5351KP) 4. Country of destination: North Korea 5. Product to be mobilized (11): milled rice (product code 1006 30 98 9900) 6. Total quantity (tonnes net): 30 000 7. Number of lots: four (A: 10 000 tonnes; B: 10 000 tonnes; C: 5 000 tonnes; D: 5 000 tonnes) 8. Characteristics and quality of the product (3) (5) (10): see OJ C 114, 29.4.1991, p. 1 (II.A (1) (f)) 9. Packaging (8): see OJ C 267, 13.9.1996, p. 1 (1.0 A (1) (c), (2) (c) and B (3)) 10. Labelling or marking (6) (7): see OJ C 114, 29.4.1991, p. 1 (II.A (3))  Language to be used for the markings: English and Korean  Supplementary markings: FOR FREE DISTRIBUTION 11. Method of mobilization of the product: purchase from: see Annex II. The purchased price to be paid for the rice in question shall be ECU 75 per tonne 12. Specified delivery stage: free at port of landing  landed (4) 13. Alternative delivery stage: free at port of shipment  fob stowed 14. (a) Port of shipment:  (b) Loading address:  15. Port of landing: A and C: Haeju; B and D: Nampo 16. Place of destination:   port or warehouse of transit:   overland transport route:  17. Period or deadline of supply at the specified stage (9):  first deadline: A and B: 7  20.9.1998; C and D: 6.9.1998  second deadline: A and B: 21.9  4.10.1998; C and D: 20.9.1998 18. Period or deadline of supply at the alternative stage:  first deadline: A and B: 20.7  2.8.1998; C and D: 13  26.7.1998  second deadline: A and B: 3  16.8.1998; C and D: 27.7  9.8.1998 19. Deadline for the submission of tenders (at 12 noon, Brussels time):  first deadline: 11.6.1998  second deadline: 25.6.1998 20. Amount of tendering guarantee: ECU 5 per tonne 21. Address for submission of tenders and tendering guarantees (1): Bureau de laide alimentaire, Attn Mr T. Vestergaard, BÃ ¢timent Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles/ Brussel (telex: 25670 AGREC B; fax: (32 2) 296 70 03 / 296 70 04 (exclusively)) 22. Export refund: no refunds applicable ¬ ¬EN Official Journal of the European CommunitiesL 155/16 29. 5. 98 Notes: (1) Supplementary information: AndrÃ © Debongnie (Tel.: (32 2) 295 14 65). TorbenVestergaard (Tel.: (32 2) 299 30 50). (2) The supplier shall contact the beneficiary or its representative as soon as possible to establish which consignment documents are required. (3) The supplier shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 and iodine-131 levels. (4) In addition to the provisions of Article 14(3) of Regulation (EC) No 2519/97, vessels chartered shall not appear on any of the four most recent quarterly lists of detained vessels as published by the Paris Memo- randum of Understanding on Port State Control (Council Directive 95/21/EC (OJ L 157, 7.7.1995, p. 1)). (5) The supplier shall supply to the beneficiary or its representative, on delivery, the following document:  phytosanitary certificate. (6) Notwithstanding OJ C 114, point II.A (3) (c) is replaced by the following: the words European Com- munity . (7) The marking in Korean must be made as follows on the reverse side of the packaging: European Community: Rice: For free distribution: (8) Since the goods may be rebagged, the supplier must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital R. (9) The final subparagraph of Article 14(14) of Regulation (EC) No 2519/97 applies. (10) Broken rice: 10 % maximum. (11) Pursuant to Article 4(3) of Regulation (EC) No 2519/97, the rice to be delivered must be manufactured from goods purchased from the public agencies mentioned in the Annex II. ¬ ¬EN Official Journal of the European Communities L 155/1729. 5. 98 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II  LIITE II  BILAGA II Lote Parti Los Ã Ã ±Ã Ã Ã Ã ¹Ã ´Ã ± Lot Lot Lotto Partij Lote ErÃ ¤ Parti Cantidad parciales (en toneladas de caÃ scara) TotalmÃ ¦ngde (tons i uafskallet ris) Gesamtmengen (in Tonnen von Rohreis) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã º Ã Ã · ÃÃ ¿Ã  Ã Ã ¿Ã Ã ·Ã Ã ± (Ã Ã µ Ã  Ã Ã ¿Ã ½Ã ¿Ã r Ã Ã Ã ¶Ã ¹Ã ¿ Ã Ã paddy) Total quantity (in tonnes of paddy rice) QuantitÃ © totale (en tonnes de riz paddy) QuantitÃ totale (in tonnellate di risone) Totale hoeveelheid (in ton padie) Quantidade total (em toneladas de arroz paddy) KokonaismÃ ¤Ã ¤rÃ ¤ (tonnia paddy- eli raakariisiÃ ¤) Total kvantitet (ton i paddyris) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã º Ã Ã µr ÃÃ ¿Ã  Ã Ã ¿Ã Ã ·Ã Ã µr (Ã Ã µ Ã  Ã Ã ¿Ã ½Ã ¿Ã r) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) OsittaismÃ ¤Ã ¤rÃ ¤ (tonnia) Delkvantitet (ton) Nombre, apellidos y direcciÃ ³n del almacenista Lagerholderens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿ µÃ ±Ã Ã µÃ Ã Ã Ã ½Ã µÃ ¿ Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µ Ã Ã Ã ¸Ã Ã ½Ã Ã · Ã Ã ¿Ã Ã ±ÃÃ ¿Ã ¸Ã µ µÃ ±Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã  Ã Ã · Name and address of storer Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e endereÃ §o do armazenista Varastoijan nimi ja osoite LagerhÃ ¥llarens namn och adress Ritmo horario de carga (en toneladas) LÃ ¦ssekapacitet pr. time (tons) VerladekapazitÃ ¤t (in Tonnen)  ¦Ã Ã ¹Ã ±Ã Ã ¹Ã ¿r Ã Ã Ã ¸ µ Ã Ã ¿r Ã Ã ¿Ã Ã  Ã Ã Ã Ã µÃ r (Ã Ã µ Ã  Ã Ã ¿Ã ½Ã ¿Ã r) Hourly loading rate (in tonnes) Rythme horaire de chargement (en tonnes) Ritmo orario di carico (in tonnellate) Laadtempo per uur (in ton) Ritmo de carregamento por hora (em toneladas) Lastausnopeus tunnissa (tonnia) Lastkapacitet per timma (ton) A 18 000 12 259 Centro de IntervenciÃ ³n de Marchena DelegaciÃ ³n Provincial de Agricultura 41620 Marchena (Sevilla) Tel. (34) 95 484 39 00 300 8-15h (lun-ven / Mon-Fri) 4 834 Centro de IntervenciÃ ³n del Fega de las Cabezas de San Juan. DelegaciÃ ³n Provincial de Agricultura 41730 Las Cabezas de San Juan (Sevilla) Tel. + fax: (34) 95 587 10 55 300 8-15h (lun-ven / Mon-Fri) 907 Ctra. Maruanas S/N C.P. 14620 El Carpio (CÃ ³rdoba) Tel.: (34) 95 18 02 19 150 8-15h (lun-ven / Mon-Fri) B 18 000 16 096 Omospondia warehouse of Sindos, Thessaloniki Christoforos Pavlidis Agevee Agricultural Tel.: (30 31) 79 62 84; fax: 79 62 83 300/8h (first 1 300 tons) 120/8h for the rest 1 904 Omospondia warehouse of Epanomi, Thessaloniki M. Kourkouta &amp; Co. Ltd Tel.: (30 392) 423 66; fax: 421 07 350/8h/silo C 8 500 7 556 Omospondia warehouse of N. Halkidona, Thessaloniki Hellenic Cereal Co. Ltd Tel. + fax: (30 391) 237 05/232 05 300/8h/silo 944 Warehouse of Epanomi - Thessaloniki M. Kourkouta &amp; Co. Ltd Tel.: (30 392) 423 66; fax: 421 07 350/8h/silo D 8 500 8 500 Warehouse of Croccio - Volos Christoforos Pavlidis Agevee Agricultural Tel.: (30 422) 218 82; 218 85, fax: 219 28 450/8h/silo